      Case: 3:19-cv-00038-wmc Document #: 121 Filed: 12/21/20 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WISCONSIN



PLANNED PARENTHOOD OF
WISCONSIN, INC., et al.,

       Plaintiffs,
                                                    Case No. 19-cv-38
v.

JOSHUA KAUL, et al.,

       Defendants.



                 PARTIES’ JOINT STIPULATION CONCERNING
                      EXHIBITS ADMITTED AT TRIAL


      In accordance with the Court’s request that the parties agree on the set of

exhibits admitted by the Court during the trial in this matter (see Dkt. 116 at 53:05-

53:14), the parties, by their counsel, hereby stipulate and agree that the following

exhibits were admitted at trial, either in full or in part pursuant to Federal Rule of

Evidence 803(18).



       Exh. #1                  Description                 Ruling

       PTX 09          Michael J. New Policy Studies,       Fully admitted.
                       Essays, Book Reviews, Movie
                       Review, Q&A, Editorials, and
                        Blogposts Since 2010 (New
                             Deposition Ex. 5)




1Plaintiffs’ exhibits are prepended with “PTX” and are numbered between 9 and 237;
Defendants’ exhibits are prepended with “DTX” and are numbered between 503 and 514.
Case: 3:19-cv-00038-wmc Document #: 121 Filed: 12/21/20 Page 2 of 11


Exh. #1                Description                 Ruling

 PTX 42     Wisconsin Dep't. of Health Services,   Fully admitted.
              Women of Reproductive Age by
                         County

 PTX 43       Expert Report of Joanne Spetz        Fully admitted.

 PTX 44       Expert Report of Jason Fletcher      Fully admitted.

 PTX 45     Expert Report of Daniel Grossman       Fully admitted.

 PTX 46        Expert Report of Jane Collins       Fully admitted.

 PTX 47              Joanne Spetz CV               Fully admitted.

 PTX 48             Jason Fletcher CV              Fully admitted.

 PTX 49            Daniel Grossman CV              Fully admitted.

 PTX 50              Jane Collins CV               Fully admitted.

 PTX 52     Daniel Grossman et al., Changes in     Yellow highlighted
             Service Delivery Patterns After       passages, submitted to
              Introduction of Telemedicine         the Court in a set of
             Provision of Medical Abortion in      exhibits on December
           Iowa, 103 AM. J. OF PUB. HEALTH         6, 2020, were admitted
                         73 (2013)                 under FRE 803(18).

 PTX 53      American College of Obstetricians     Yellow highlighted
              and Gynecologists, "Medication       passages, submitted to
                 Abortion Up to 70 Days of         the Court in a set of
            Gestation," ACOG Practice Bulletin,    exhibits on December
                         Oct. 2020                 6, 2020, were admitted
                                                   under FRE 803(18).

 PTX 57      Elizabeth G. Raymond & David A.       Yellow highlighted
            Grimes, The Comparative Safety of      passages, submitted to
                Legal Induced Abortion and         the Court in a set of
            Childbirth in the United States, 119   exhibits on December
             OBSTETRICS & GYNECOLOGY               6, 2020, were admitted
                         215 (2012)                under FRE 803(18).




                                   2
Case: 3:19-cv-00038-wmc Document #: 121 Filed: 12/21/20 Page 3 of 11


Exh. #1                Description                 Ruling

 PTX 68      S. Barnard et al., Doctors or Mid-    Yellow highlighted
              Level Providers for Abortion, 7      passages, submitted to
               COCHRANE DATABASE OF                the Court in a set of
            SYSTEMATIC REVIEWS, Art. No.           exhibits on December
                    CD011242 (2015)                6, 2020, were admitted
                                                   under FRE 803(18).

 PTX 69    Eva Patil et al., Aspiration Abortion   Yellow highlighted
           with Immediate Intrauterine Device      passages, submitted to
            Insertion: Comparing Outcomes of       the Court in a set of
            Advanced Practice Clinicians and       exhibits on December
           Physicians, 61 J. OF MIDWIFERY &        6, 2020, were admitted
             WOMEN’S HEALTH 325 (2016)             under FRE 803(18).

 PTX 71      Tracy A. Weitz et al., Safety of      Yellow highlighted
            Aspiration Abortion Performed by       passages, submitted to
           Nurse Practitioners, Certified Nurse    the Court in a set of
           Midwives, and Physician Assistants      exhibits on December
            Under a California Legal Waiver,       6, 2020, were admitted
           103 AM. J. OF PUB. HEALTH 454           under FRE 803(18).
                          (2013)

 PTX 76        Am. Coll. of Obstetricians &        Yellow highlighted
             Gynecologists (ACOG), Increasing      passages, submitted to
              Access to Abortion, Committee        the Court in a set of
            Opinion No. 613, 124 OBSTETRICS        exhibits on December
              & GYNECOLOGY 1060 (2014;             6, 2020, were admitted
                       reaff’d 2019)               under FRE 803(18).

 PTX 77       Am. Pub. Health Ass’n (Apha),        Yellow highlighted
               Provision of Abortion Care By       passages, submitted to
             Advanced Nurses And Physicians        the Court in a set of
             Assistants, Apha Policy No. 20112     exhibits on December
                           (2011)                  6, 2020, were admitted
                                                   under FRE 803(18).

 PTX 80        Advancing New Standards In          Yellow highlighted
            Reproductive Health (Ansirh), Issue    passages, submitted to
               Brief: Analysis Of Medication       the Court in a set of
            Abortion Risk And The FDA Report       exhibits on December
            “Mifepristone U.S. Post-Marketing      6, 2020, were admitted
            Adverse Events Summary Through         under FRE 803(18).
                     12/31/2018” (2019)


                                  3
Case: 3:19-cv-00038-wmc Document #: 121 Filed: 12/21/20 Page 4 of 11


Exh. #1                Description                 Ruling

 PTX 93      Daniel Grossman et al., Change in     Yellow highlighted
                  Abortion Services After          passages, submitted to
            Implementation of a Restrictive law    the Court in a set of
           in Texas, 90 CONTRACEPTION 496          exhibits on December
                          (2014)                   6, 2020, were admitted
                                                   under FRE 803(18).

 PTX 94     Kari White et al., Change in Second-   Yellow highlighted
                 Trimester Abortion After          passages, submitted to
              Implementation of a Restrictive      the Court in a set of
             State Law, 133 OBSTETRICS &           exhibits on December
                GYNECOLOGY 771 (2019)              6, 2020, were admitted
                                                   under FRE 803(18).

 PTX 99      Sarah C.M. Roberts et al., Risk of    Yellow highlighted
            Violence From The Man Involved in      passages, submitted to
             the Pregnancy after Receiving or      the Court in a set of
            Being Denied an Abortion, 12 BMC       exhibits on December
                  MEDICINE 144 (2014)              6, 2020, were admitted
                                                   under FRE 803(18).

PTX 106      Suzanne Zane, Abortion-Related        Yellow highlighted
            Morality in the United States: 1998-   passages, submitted to
               2010, 126 OBSTETRICS &              the Court in a set of
               GYNECOLOGY 258 (2015)               exhibits on December
                                                   6, 2020, were admitted
                                                   under FRE 803(18).

PTX 112         Diana Greene Foster et al.,        Yellow highlighted
            Socioeconomic Outcomes of Women        passages, submitted to
            Who Receive and Women Who Are          the Court in a set of
             Denied Wanted Abortions in the        exhibits on December
            United States, 108 AM. J. OF PUB.      6, 2020, were admitted
                   HEALTH 407 (2018)               under FRE 803(18).

PTX 121      National Academies of Sciences,       Yellow highlighted
           Engineering, & Medicine, The Safety     passages, submitted to
           and Quality of Abortion Care in the     the Court in a set of
                  United States (2018)             exhibits on December
                                                   6, 2020, were admitted
                                                   under FRE 803(18).




                                   4
Case: 3:19-cv-00038-wmc Document #: 121 Filed: 12/21/20 Page 5 of 11


Exh. #1                Description                  Ruling

PTX 123     Jason M. Lindo, et al., How Far Is      Yellow highlighted
           Too Far?: New Evidence on Abortion       passages, submitted to
               Clinic Closures, Access, and         the Court in a set of
           Abortions, J. HUMAN RESOURCES            exhibits on December
                        1217 (2019)                 6, 2020, were admitted
                                                    under FRE 803(18).

PTX 124     Stefanie Fischer, et al., The Impacts   Yellow highlighted
             of Reduced Access to Abortion and      passages, submitted to
                Family Planning Services on         the Court in a set of
            Abortion, Births, and Contraceptive     exhibits on December
             Purchases, 167 J. PUB. ECON. 43        6, 2020, were admitted
                           (2018)                   under FRE 803(18).

PTX 128       Rachel K. Jones, et al., At What      Yellow highlighted
            Cost? Payment for Abortion Care by      passages, submitted to
            U.S. Women, WOMEN'S HEALTH              the Court in a set of
               ISSUES 23 e173, e174 (2013)          exhibits on December
                                                    6, 2020, were admitted
                                                    under FRE 803(18).

PTX 129      Rachel K. Jones, et al., COVID-19      Yellow highlighted
                 Abortion Bans and Their            passages, submitted to
              Implications for Public Health,       the Court in a set of
               Perspectives on Sexual and           exhibits on December
             Reproductive Health (June 2020)        6, 2020, were admitted
                                                    under FRE 803(18).

PTX 130      Caitlin Myers, et al., Did Parental    Yellow highlighted
            Involvement Laws Grow Teeth? The        passages, submitted to
               Effects of State Restrictions on     the Court in a set of
            Minors’ Access to Abortion, 71 J. OF    exhibits on December
              HEALTH ECONOMICS 1 (2020)             6, 2020, were admitted
                                                    under FRE 803(18).

PTX 135    Marlene B. Goldman et al., Physician     Yellow highlighted
           Assistants as Providers of Surgically    passages, submitted to
           Induced Abortion Services, 94 AM. J.     the Court in a set of
               PUB. HEALTH 1352 (2004)              exhibits on December
                                                    6, 2020, were admitted
                                                    under FRE 803(18).




                                   5
Case: 3:19-cv-00038-wmc Document #: 121 Filed: 12/21/20 Page 6 of 11


Exh. #1                Description                  Ruling

PTX 138       Amy Jo Levi et al., Training in       Yellow highlighted
               Aspiration Abortion Care: An         passages, submitted to
              Observational Cohort Study of         the Court in a set of
            Achieving Procedural Competence,        exhibits on December
            88 INT’L J. NURSING STUD. 53 (2018)     6, 2020, were admitted
                                                    under FRE 803(18).

PTX 142     Kaiser Comm’n on Medicaid and the       Yellow highlighted
             Uninsured, Improving Access To         passages, submitted to
             Adult Primary Care In Medicaid:        the Court in a set of
             Exploring The Potential Role Of        exhibits on December
            Nurse Practitioners And Physician       6, 2020, were admitted
             Assistants (Kaiser Family Found.       under FRE 803(18).
                           2011)

PTX 144    Daniel J. Gilman & Tara Isa Koslov,      Yellow highlighted
               Fed. Trade Comm’n, Policy            passages, submitted to
            Perspectives: Competition and the       the Court in a set of
             Regulation of Advanced Practice        exhibits on December
           Nurses (Fed. Trade Comm’n. 2014)         6, 2020, were admitted
                                                    under FRE 803(18).

PTX 149      Lisa R. Henry et al., The Role of      Yellow highlighted
           Physician Assistants in Rural Health     passages, submitted to
             Care: A Systematic Review of the       the Court in a set of
            Literature, 27 J. RURAL HEALTH          exhibits on December
                         220 (2011)                 6, 2020, were admitted
                                                    under FRE 803(18).

PTX 150      Westat, Impact of State Scope of       Yellow highlighted
            Practice Laws and Other Factors on      passages, submitted to
            the Practice and Supply of Primary      the Court in a set of
              Care Nurse Practitioners: Final       exhibits on December
            Report (Office of the Assistant Sec’y   6, 2020, were admitted
             for Planning & Evaluation 2015)        under FRE 803(18).

PTX 152     Inst. of Med. of the Nat’1 Acads. of    Yellow highlighted
            Scis., Eng’g & Med., The Future of      passages, submitted to
                Nursing: Leading Change,            the Court in a set of
                 Advancing Health (2011)            exhibits on December
                                                    6, 2020, were admitted
                                                    under FRE 803(18).




                                   6
Case: 3:19-cv-00038-wmc Document #: 121 Filed: 12/21/20 Page 7 of 11


Exh. #1                Description                 Ruling

PTX 166      Ying Xue et al., Impact of State      Yellow highlighted
           Nurse Practitioner Scope-of-Practice    passages, submitted to
           Regulation on Health Care Delivery:     the Court in a set of
             Systematic Review, 64 Nursing         exhibits on December
                    Outlook 71 (2016)              6, 2020, were admitted
                                                   under FRE 803(18).

PTX 183       Wisconsin Hospital Association,      Yellow highlighted
               Wisconsin 2018 Health Care          passages, submitted to
                 Workforce Report (2018)           the Court in a set of
                                                   exhibits on December
                                                   6, 2020, were admitted
                                                   under FRE 803(18).

PTX 202      Roberts, S.C.M., M.A. Biggs, K.S.     Yellow highlighted
            Chibber, H. Gould, C.H. Rocca, and     passages, submitted to
             D.G. Foster, Risk of violence from    the Court in a set of
            the man involved in the pregnancy      exhibits on December
             after receiving or being denied an    6, 2020, were admitted
             abortion, BMC Medicine 12: 144,       under FRE 803(18).
                            2014

PTX 207     Wisconsin Dep't. of Health Services,   Fully admitted.
              Reported Induced Abortions in
                     Wisconsin, 2017

PTX 210    Tracy Weitz et al., Research Informs    Yellow highlighted
             Abortion Care Policy Change in        passages, submitted to
               California, 104 AM. J. PUB.         the Court in a set of
                   HEALTH e3 (2014)                exhibits on December
                                                   6, 2020, were admitted
                                                   under FRE 803(18).

PTX 211     Diana Foster, The Turnaway Study,      Designated passages,
                      Scribner, 2020               submitted to the Court
                                                   in a set of exhibits on
                                                   December 6, 2020,
                                                   were admitted under
                                                   FRE 803(18).

PTX 212     Map - Current Driving Distance to      Fully admitted.
            Nearest PPWI Medication Abortion
                        Provider



                                   7
Case: 3:19-cv-00038-wmc Document #: 121 Filed: 12/21/20 Page 8 of 11


Exh. #1                Description               Ruling

PTX 213     Map - Current Driving Distance to    Fully admitted.
            Nearest PPWI Procedural Abortion
                        Provider

PTX 214       Map - Post-Expansion Driving       Fully admitted.
               Distance to Nearest PPWI
              Medication Abortion Provider

PTX 215       Map - Post-Expansion Driving       Fully admitted.
               Distance to Nearest PPWI
              Procedural Abortion Provider

PTX 217     Map - Madison East Health Center     Fully admitted.
                   Patient Zip Codes

PTX 218      Map - Milwaukee – Water Street      Fully admitted.
             Health Center Patient Zip Codes

PTX 219      Map - Sheboygan - Health Center     Fully admitted.
                    Patient Zip Codes

PTX 224        Wis. Office of Rural Health,      Fully admitted.
             Wisconsin Primary Care HPSAs.
            Health Professional Shortage Areas
                        (Oct. 2018)

PTX 225        Wis. Office of Rural Health,     Fully admitted.
           Governor-Designated Shortage Areas
           for Rural Health Clinics (Apr. 2019)

PTX 228       Exhibit B to Jane Collins expert   Fully admitted.
                           report

PTX 229       Exhibit C to Jane Collins expert   Fully admitted.
                           report

PTX 230      Exhibit D to Jane Collins expert    Fully admitted.
                          report

PTX 231     Map: One-Way Driving Distance to Fully admitted.
           Nearest Abortion Provider (Including
                 Out-of-State Providers)




                                   8
Case: 3:19-cv-00038-wmc Document #: 121 Filed: 12/21/20 Page 9 of 11


Exh. #1               Description                 Ruling

PTX 232     Map: One-Way Driving Distance to      Fully admitted.
              Nearest Procedural Abortion
             Provider (Including Out-of-State
                        Providers)

PTX 233     Map: One-Way Driving Distance to Fully admitted.
           Nearest Abortion Provider (Including
            Out-of-State) After Expansion Plan

PTX 234     Map: One-Way Driving Distance to      Fully admitted.
              Nearest Aspiration Abortion
            Provider (Including Out-of-State)
                  After Expansion Plan

PTX 235    D1: One-Way Distance That Women        Fully admitted.
            of Reproductive Age Must Travel to
             Reach Nearest PPWI Medication
           and/or Procedural Abortion Provider,
             As Measured From Each County
                           Seat

PTX 236     D2: One-Way Distance That Women       Fully admitted.
            of Reproductive Age Would Need to
               Travel to Reach Nearest PPWI
               Medication and/or Procedural
              Abortion Provider in Wisconsin,
            Currently and Post-Expansion Plan,
             As Measured From Each County
                            Seat

PTX 237    D3: One-Way Distance That Women        Fully admitted.
            of Reproductive Age Would Need to
           Travel to Reach Nearest Medication
           and/or Procedural Abortion Provider,
             In- or Out-of-State, Currently and
            Post-Expansion Plan, As Measured
                  From Each County Seat




                                  9
     Case: 3:19-cv-00038-wmc Document #: 121 Filed: 12/21/20 Page 10 of 11


       Exh. #1                   Description                   Ruling
                      Rule 26(a)(2) Rebuttal Report of
      DTX 501                                                  Admitted, with the
                       Michael J. New, Ph.D., dated
                                                               exception of Part D
                     February 28, 2020, with Appendix
                                                               and related portions of
                         A and Curriculum Vitae
                                                               the report, which have
                                                               been redacted.2

      DTX 503         Reported Induced Abortions in      Fully admitted.
                     Wisconsin 2018, February 2020
                    Release, Wisconsin Department of
                   Health Services (Exhibit 12 to Daniel
                    Grossman deposition on August 25,
                                  2020)

      DTX 509         Mifepristone REMS, April 2019            Fully admitted.
                      Exhibit 4 to Daniel Grossman
                      deposition on August 25, 2020)

      DTX 510       Abortion in Iowa City, IA (Exhibit 5       Fully admitted.
                     to Daniel Grossman deposition on
                             August 25, 2020)

      DTX 511      Abortion in Marquette, MI (Exhibit 6 Fully admitted
                    to Daniel Grossman deposition on
                             August 25, 2020)

      DTX 512      Abortion in Rochester, MN (Exhibit 7 Fully admitted.
                    to Daniel Grossman deposition on
                             August 25, 2020)

      DTX 513       Abortion in Saint Paul, MN (Exhibit        Fully admitted.
                    8 to Daniel Grossman deposition on
                              August 25, 2020)

      DTX 514       Abortion in Waukegan, IL (Exhibit 9        Fully admitted.
                     to Daniel Grossman deposition on
                              August 25, 2020)




2The Defendants advised the Court that they were not offering Part D of the Rebuttal
Report of Michael J. New Ph.D. as part of Dr. New’s testimony during the November 17,
2020 Pre-Trial Conference. See Dkt. 103 at 11:08-12:19. At trial, the Court took judicial
notice that Part D of Dr. New’s expert report had been struck. See Dkt. 115 at 29:02-29:06.
                                             10
    Case: 3:19-cv-00038-wmc Document #: 121 Filed: 12/21/20 Page 11 of 11




Dated this 21st day of December, 2020.

By: /s/ Brian P. Keenan                   By: /s/ Ali M. Arain
Brian P. Keenan                           Susan J. Kohlmann
Clayton P. Kawski                         Alison I. Stein
Jennifer Lynn Vandermeuse                 Ali M. Arain
WISCONSIN DEPARTMENT OF JUSTICE           Lori B. Day
Post Office Box 7857                      Jessica A. Martinez
Madison, Wisconsin 53707-7857             Danielle Muniz
(608) 266-0020 (BPK)                      Emily S. Mannheimer
(608) 266-7741 (JLV)                      Kara V. Brandeisky
(608) 267-2223 (Fax)                      JENNER & BLOCK LLP
keenanbp@doj.state.wi.us                  919 Third Ave
kawskicp@doj.state.wi.us                  New York, NY 10022
vandermeusejl@doj.state.wi.us             Phone: 212-891-1600
                                          skohlmann@jenner.com
Counsel for the Defendants                astein@jenner.com
                                          aarain@jenner.com
                                          lday@jenner.com

                                          Lester A. Pines
                                          Tamara B. Packard
                                          Leslie Freehill
                                          PINES BACH LLP
                                          122 West Washington Avenue
                                          Suite 900
                                          Madison, WI 53703
                                          Phone: 608-251-0101
                                          lpines@pinesbach.com
                                          tpackard@pinesbach.com
                                          lfreehill@pinesbach.com

                                          Diana O. Salgado
                                          Richard Muniz
                                          PLANNED PARENTHOOD FEDERATION
                                          OF AMERICA
                                          1110 Vermont Avenue, NW Suite 300
                                          Washington, DC 20005
                                          Phone: 212-261-4399
                                          diana.salgado@ppfa.org
                                          richard.muniz@ppfa.org

                                          Counsel for the Plaintiffs




                                         11
